     Case 3:19-cv-08136-ROS-JZB Document 59 Filed 10/02/20 Page 1 of 3




 1   GUST ROSENFELD P.L.C.
     One East Washington Street, Suite 1600
 2   Phoenix, Arizona 85004-2553
     Tel: 602.257.7422
 3   J.T Shoaf – 025164
     jtshoaf@gustlaw.com
 4
 5   Attorneys for Defendant Thompson

 6                              UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF ARIZONA
 8   Joanne Newman, personal representative of the
     Estate of Charles Edward Brown; Jeannie Worden,        No. 3:19-CV-08136-ROS-JZB
 9   mother of Charles Edward Brown; Charles Wilson
     Brown, natural father of Charles Edward Brown,              DEFENDANT
10                                                            MIKE THOMPSON'S
                          Plaintiffs,                       JOINDER IN THE EXPERT
11   v.                                                     OPINIONS DISCLOSED BY
                                                             DEFENDANT WEXFORD
12   Yavapai County, a governmental entity; Sheriff         HEALTH SOURCES, INC.,
     Scott Mascher in his official capacity as Sheriff of COBEY, WAGNER, ALDERSON,
13   Yavapai County; Wexford Health Sources, Inc., a AND ALVAREZ'S IN THEIR 7TH
     Florida corporation; Kadyann Cobey and John Doe SUPPLEMENTAL DISCOVERY
14   Cobey, a married couple; Debra E. Wagner and                 RESPONSES
     John Doe Wagner, a married couple; Danielle
15   Anderson and John Doe Anderson, a married
     couple; Mike Thompson and Jane Doe Thompson,
16   a married couple; Linda Alvarez and John Doe
     Alvarez, a married couple; et al.,
17
                             Defendants.
18
19               Defendant Mike Thompson, by and through undersigned counsel, hereby joins in

20   the expert opinions disclosed by Defendant Wexford Health Sources, Inc., Cobey,

21   Wagner, Alderson, and Alvarez's in their Mandatory Seventh Supplemental discovery

22   responses re: Experts dated September 4, 2020.

23
24
25
26

     3916374.1                                  1
     Case 3:19-cv-08136-ROS-JZB Document 59 Filed 10/02/20 Page 2 of 3




 1               Dated: October 2nd, 2020.

 2                                               GUST ROSENFELD, PLC

 3                                               /s/ JT Shoaf
                                                     J.T. Shoaf
 4                                                   Attorneys for Defendant Thompson
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     3916374.1                               2
     Case 3:19-cv-08136-ROS-JZB Document 59 Filed 10/02/20 Page 3 of 3




                                        CERTIFICATE OF SERVICE
 1
             I certify that on this 2nd day of October, 2020, I emailed the ORIGINAL to the to
 2   the following CM/ECF registrants:
 3               Robert T. Mills, Sean A. Woods and Scott Griffiths – Attorneys for Plaintiffs
 4               Brandi C. Blair and Kathleen Elder – Attorneys for Defendants Wexford Health
                       Sources, Kadyann Cobey, Debra E. Wagner, Danielle Anderson and
 5                     Linda Alvarez
 6
 7                                                     /s/ Stephanie Pequeno

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     3916374.1                                     3
